Illinois Official Reports

                                          Appellate Court



                             People v. Beasley, 2014 IL App (4th) 120774



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      ALVIN C. BEASLEY, Defendant-Appellant.



District & No.               Fourth District
                             Docket No. 4-12-0774



Filed                        April 25, 2014



Held                         In an action arising from a fatal shooting following an altercation at a
(Note: This syllabus         party, defendant’s conviction for second degree murder was reversed
constitutes no part of the   on the ground that the trial court abused its discretion in failing to
opinion of the court but     instruct the jury on involuntary manslaughter, since the evidence
has been prepared by the     presented could have led a rational jury to conclude that defendant
Reporter of Decisions        acted recklessly and did not intend to shoot the victim.
for the convenience of
the reader.)




Decision Under               Appeal from the Circuit Court of Vermilion County, No. 11-CF-749;
Review                       the Hon. Michael D. Clary, Judge, presiding.




Judgment                     Reversed.
     Counsel on               Michael J. Pelletier, Jacqueline L. Bullard, and Daaron V. Kimmel
     Appeal                   (argued), all of State Appellate Defender’s Office, of Springfield, for
                              appellant.

                              Randall Brinegar, State’s Attorney, of Danville (Patrick Delfino,
                              David J. Robinson, and Luke McNeill (argued), all of State’s
                              Attorneys Appellate Prosecutor’s Office, of counsel), for the People.

     Panel                    JUSTICE KNECHT delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Appleton and Justice Pope concurred in the
                              judgment and opinion.



                                               OPINION

¶1        Defendant, Alvin C. Beasley, appeals from a jury verdict of guilty of second degree
       murder. Defendant argues the trial court abused its discretion in failing to instruct the jury on
       involuntary manslaughter where some evidence supported that theory. We reverse.

¶2                                           I. BACKGROUND
¶3         On December 23, 2011, the State charged defendant with three counts of first degree
       murder. Count I alleged on December 23, 2011, defendant, without lawful justification and
       with the intent to kill, performed the acts which caused the death of Deryon S. Mullins (720
       ILCS 5/9-1(a)(1) (West 2010)). Count II alleged on December 23, 2011, defendant, without
       lawful justification and with the intent to do great bodily harm, performed the acts which
       caused the death of Deryon S. Mullins (720 ILCS 5/9-1(a)(1) (West 2010)). Count III alleged
       on December 23, 2011, defendant, without lawful justification and knowing his acts created a
       strong probability of death or great bodily harm, performed the acts which caused the death of
       Deryon S. Mullins (720 ILCS 5/9-1(a)(2) (West 2010)).
¶4         Defendant’s trial began on June 25, 2012. Several witnesses testified to the events
       occurring on December 23, 2011, the night of the shooting. A party was held at the Mullins
       home on Quincy Street in Danville, Illinois. The attendees were mostly teenagers. When Janet
       Mullins and her daughter, Monica Mullins McCoy, returned home, Monica kicked the
       partygoers out of their house. They began to mill around outside the house and in the street.
       Les Fisher and Natalie Brandon lived across the street from the Mullins house and on the
       corner of Outten Street. Fisher and Brandon were out for the evening, and when they returned,
       they found their house had been broken into. Fisher accused the young people congregated in
       the street of taking his television sets and PlayStation, Xbox, and Wii game machines.
¶5         The young people vehemently denied breaking into Fisher’s home and taking his property.
       The parties screamed and yelled at each other. Fisher eventually called his brother, defendant,
       for some help. Defendant was riding around with his cousin and arrived at Fisher’s house in a
       few minutes. When they arrived, defendant took a pistol from his cousin to defend himself

                                                   -2-
       after he observed a crowd of 20 to 30 people angrily yelling back and forth with Fisher about
       the break-in. Defendant got out of the car and went over to Fisher and asked him what was
       going on. He heard someone yell a threat from behind him and turned around to find five to six
       people, including Deryon Mullins, approaching and making aggressive gestures and verbal
       threats. Defendant raised the pistol and waved it in their general direction without pointing it at
       anyone in particular and told them not to move.
¶6          Deryon continued moving toward defendant and began pulling on gloves that defendant
       identified as having a “good grip” and “being kinda cocky and arrogant” about it. Defendant
       again told the group not to move but Deryon made a sudden, unexpected movement with his
       hands down toward his waistband and the gun defendant was holding “accidentally” went off,
       firing once.
¶7          Defendant testified he did not intentionally fire the gun, and he did not intentionally point
       or aim it at Deryon or anyone else in particular. When asked how the gun could have just gone
       off, defendant hypothesized it must have been a “reaction” caused in part by his elevated fear
       of attack from past violent encounters in which people had shot at him. Defendant did not see
       whether Deryon began to turn away at the last second. After the gun went off, Deryon shouted
       he had been hit, ran into the Mullins house, collapsed on the floor, and died of his injuries.
       Defendant “panicked” and fled the scene. No other shots were fired.
¶8          Other witnesses at the party with Deryon testified defendant stated “don’t move” twice
       before the gun went off. The witnesses could not agree on what Deryon was doing when the
       gun went off. One testified Deryon was “walking slowly” in a perpendicular direction to
       defendant when the gun went off. Another said Deryon was running quickly, not walking. A
       third witness stated Deryon did not go toward defendant at all but ran away and defendant shot
       him in the back. A fourth witness stated just before the shot, Deryon both “turned around and
       was fitting [sic] to start running” and was also “[j]ust standing in the middle of the street ***
       just standing there.”
¶9          Most of the witnesses agreed it did not look like defendant was pointing the gun at anyone
       in particular before it went off. No one testified defendant specifically aimed the gun at
       Deryon.
¶ 10        Monica McCoy testified she did not “see who did it” and did not see defendant with a gun
       but eventually admitted she told the police “it did not look like [defendant] was pointing the
       gun at any specific person.” She also stated she only saw the gun at the moment it went off and
       at the time she “thought he shot a warning shot” and thought defendant “didn’t even realize he
       hit Deryon.”
¶ 11        Dr. John Denton, forensic pathologist, described his examination of Deryon’s body, noting
       the bullet entered the upper right part of the back and exited the upper left part of the chest,
       travelling diagonally through the body going both “back to front” and “right to left.”
¶ 12        Defense counsel objected to a proposed jury instruction on first degree murder, asking the
       trial court to also instruct the jury on the lesser-included offenses of second degree murder and
       involuntary manslaughter because some evidence supported each of those theories. The court
       granted the instruction on second degree murder but denied the instruction on involuntary
       manslaughter. The jury then acquitted defendant on the charge of first degree murder but found
       him guilty of second degree murder. This appeal followed.



                                                    -3-
¶ 13                                          II. ANALYSIS
¶ 14       Giving jury instructions is a matter within the sound discretion of the trial court. People v.
       Jackson, 372 Ill. App. 3d 605, 613, 874 N.E.2d 123, 130 (2007). “A defendant is entitled to a
       lesser-included offense instruction only if the evidence at trial is such that a jury could
       rationally find the defendant guilty of the lesser offense, yet acquit him of the greater.” People
       v. Medina, 221 Ill. 2d 394, 405, 851 N.E.2d 1220, 1226 (2006).
¶ 15       A case from our district states an instruction on a lesser offense is justified when there is
       some credible evidence to support the giving of the instruction. Jackson, 372 Ill. App. 3d at
       613, 874 N.E.2d at 130.
¶ 16       We believe the contrast in language in Medina and Jackson could cause confusion. The
       continued use of the “some credible evidence” language could lead a trial judge to believe it is
       permissible to weigh the credibility of the defendant and the evidence presented in deciding
       whether to give an instruction on a lesser offense.
¶ 17       We recognize the “some credible evidence” language has been used in other cases from the
       appellate courts and the Supreme Court of Illinois. See People v. Jones, 219 Ill. 2d 1, 31, 845
       N.E.2d 598, 614 (2006). We believe it is preferable to rely on the language from Medina.
¶ 18       The basic difference between involuntary manslaughter and first degree murder is the
       mental state accompanying the conduct resulting in the victim’s death. Jackson, 372 Ill. App.
       3d at 613, 874 N.E.2d at 130. “For first degree murder, the defendant knows his acts ‘create a
       strong probability of death or great bodily harm.’ ” Id. (quoting 720 ILCS 5/9-1(a)(2) (West
       2000)). For “involuntary manslaughter, the defendant performs acts ‘likely to cause death or
       great bodily harm’ and he performs those acts ‘recklessly.’ ” Id. (quoting 720 ILCS 5/9-3(a)
       (West 2000)).
¶ 19       A defendant’s testimony alone he did not intend to shoot anyone does not provide a
       sufficient basis for instructing on involuntary manslaughter. Jackson, 372 Ill. App. 3d at 614,
       874 N.E.2d at 130. Defendant argues his testimony shows he did not intend to fire the gun but
       the gun just “went off” and this was enough to warrant the giving of an involuntary
       manslaughter instruction.
¶ 20       Defendant’s testimony also showed he took the gun from the car and joined his brother “to
       defend his family.” Defendant stated he told a group of five or six people “don’t move” and
       then pointed the gun generally toward them. Defendant stated the victim kept advancing after
       two commands not to move from defendant and Deryon was putting gloves on. This apparently
       made defendant believe Deryon was about to do something or grab something he did not want
       his fingerprints on. Defendant stated Deryon suddenly moved toward his waistband, resulting
       in his gun “going off.”
¶ 21       Defendant’s testimony does show a person who may have shot another for reasons,
       correctly perceived or not, of self-defense. The person defendant shot was the one who made a
       sudden move directly before defendant shot him. He was the same person defendant observed
       putting gloves on and the only one ignoring defendant’s commands not to move. By
       defendant’s own admission, he had the gun pointed at the group with his finger on the trigger.
¶ 22       The trial court allowed defendant to argue self-defense and second degree murder in the
       belief, even if mistaken, Deryon had a gun and was going to shoot defendant. Defendant argues
       he just “flinched” or “reacted” when the gun went off. Defendant’s “reaction” was a reaction to

                                                   -4-
       Deryon’s ignoring his commands not to move, putting on gloves and making a sudden
       movement toward his waistband. Defendant admitted he thought Deryon was acting
       aggressively and he felt threatened. Defendant shot the one person who was threatening him
       directly after he made a sudden movement. The jury concluded defendant shot in what he
       believed to be self-defense. The question is whether the evidence as a whole also warranted an
       involuntary manslaughter instruction.
¶ 23        Defendant argues the testimony of McCoy supported an involuntary manslaughter
       instruction when she stated it “did not look like [defendant] was pointing the gun at any
       specific person.” McCoy also noted defendant’s family and the victim’s family knew each
       other and she assumed defendant would not take the drastic step of shooting Deryon, but he
       did. She stated, “I would have thought [defendant] shot in the air, but he shot my cousin.”
       McCoy’s testimony arguably provided some support for the proposition defendant did not
       intend to fire the gun at Deryon.
¶ 24        Defendant argues multiple witnesses agreed it did not look like he was pointing the gun at
       anyone in particular before it went off. Natoshia King testified defendant had the gun down
       and was not pointing it at anyone in the minutes leading up to the shooting prior to his
       statement, “Don’t move.” Andrew Pittman testified defendant was not pointing the gun at
       anyone in particular until Deryon took off running. Then defendant shot him. Mica Meakens
       testified defendant did point the gun at the group after he asked the second time where the
       stolen goods were. The witnesses provided some support for defendant’s theory he did not
       intend to shoot Deryon.
¶ 25        The evidence arguably shows defendant was in a dispute with Deryon and thought he was
       advancing and making sudden moves to harm him. Defendant pointed his gun at the group
       Deryon was in moments prior to the shooting and he shot Deryon in the back. Yet, defendant’s
       testimony suggests the gun went off accidentally, or was a “reaction” to his elevated sense of
       fear. Some testimony of the other witnesses supports defendant’s position. The evidence
       supporting an involuntary manslaughter instruction is not as strong as the evidence supporting
       a second degree murder instruction, but the jury could rationally accept defendant acted
       recklessly and did not intend to shoot Deryon based on the evidence presented. Weighing the
       credibility of defendant and the other witnesses is a task for the jury, not the trial judge. The
       trial court’s failure to instruct the jury on involuntary manslaughter was an abuse of discretion.

¶ 26                                    III. CONCLUSION
¶ 27      We reverse the judgment of the trial court.

¶ 28      Reversed.




                                                   -5-